Citation Nr: 0704605	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1963.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Louis, Missouri, which granted a claim for service 
connection for a seizure disorder and assigned a 10 percent 
disability evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his personal hearing in September 2005 before the 
undersigned Veterans Law Judge, the veteran testified that 
for the last few years all of his treatment for his seizure 
disorder has been with the VA.  In addition, he testified 
that he had an appointment scheduled in October 2005.  The 
most recent VA treatment records in the claims folder are 
dated in May 2004.  Therefore, his most recent VA treatment 
records developed since May 2004 must be associated with the 
claims folders.

The veteran also testified that from 1990 until 2002 or 2003 
all of his treatment for his service-connected seizure 
disorder had been with a Dr. Dagen.  See also statement of 
Dr. Dagen, dated in April 2002.  The veteran indicated during 
his personal hearing that Dr. Dagen had retired and moved 
away.  Dr. Dagen provided a written statement in April 2002; 
however, efforts to contact Dr. Dagen telephonically were 
unsuccessful at the number provided with his April 2002 
statement.  On-line research performed by the Board of 
Veterans' Appeals (Board) and telephonic contact with the 
records department at St. John Medical Center in Joplin, 
Missouri, have provided an address where Dr. Dagen's records 
are located.  Accordingly, after obtaining proper 
authorization from the appellant, those records should be 
developed.

The record reveals that the veteran was awarded Social 
Security Administration (SSA) disability benefits in 1995 as 
a result of his service-connected seizure disorder.  The 
records connected with the favorable SSA determination must 
be associated with the claims folder.

The veteran should also be provided notice of the regulations 
governing disability evaluations and effective dates to the 
veteran, since precedents requiring such notice had not yet 
been decided when he submitted his current claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran should be provided with another VA examination.  
Since the last VA examination in 2003, which noted no 
seizures since 1990, the veteran has reported that while he 
has not had a grand mal seizure since 1990, he does have 
minor seizures.  He reports that the frequency of these 
seizures has increased from two times per month (September 
2003 statement from the veteran), to four times per week 
(September 2004 statement from the veteran), to one to three 
times per day (September 2005 hearing testimony).  The 
veteran's representative has asked that Diagnostic Code 8914 
for psychomotor seizures be considered in addition to 
Diagnostic Codes 8910 and 8911.  Another examination is also 
needed to assess the nature and severity of the mild balance 
disorder diagnosed by the 2003 VA examiner as due to his 
service-connected seizure disorder.  

The veteran must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  As the Diagnostic Codes 
pertaining to seizures (Diagnostic Code 8911, 8914) do not 
include criteria pertaining to a balance disorder, 
entitlement to an evaluation under another Diagnostic Code 
which involves a balance disability must be considered.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The rating schedule provides that a peripheral vestibular 
disorder will be rated as 10 percent disabling if manifested 
by occasional dizziness and will be rated 30 percent 
disabling if manifested by dizziness with occasional 
staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

The 2003 examiner noted that the veteran reported that he had 
not been able to work since 1990 due to the balance disorder 
caused by his seizure disorder.  Accordingly, the examiner 
should provide an opinion as to the effect of the veteran's 
service-connected seizure disorder (in addition to any 
resulting problems, like the balance disorder) on his 
employability.  In addition, an economic and social survey 
should be performed.  38 C.F.R. § 4.124a, Note following 
Diagnostic Code 8914 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with additional 
notice concerning regulations governing 
assignment of effective dates and 
disability evaluations.  

2.  Develop all pertinent VA treatment 
records, including records from the Gene 
Taylor Community Based Outpatient Clinic 
in Mount Vernon, Missouri, from May 2004 
to the present.

3.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all treatment records from 
Daniel L. Dagen, D.O., Neurology Clinic of 
Joplin, P.O. Box 2562, Joplin, MO  64803, 
developed from 1990 to 2003.

4.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

5.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
service-connected seizure disorder as well 
as any balance disorder due to the 
service-connected seizure disorder.  The 
examiner is asked to provide the following 
opinions:

a.  With regard to the seizure 
disorder, the examiner is to provide 
an opinion as to how many minor 
seizures the veteran has per week.  
A minor seizure consists of a brief 
interruption in consciousness or 
conscious control associated with 
staring or rhythmic blinking of the 
eyes or nodding of the head ("pure" 
petit mal), or sudden jerking 
movements of the arms, trunk, or 
head (myoclonic type) or sudden loss 
of postural control (akinetic type) 
or brief transient episodes of 
random motor movements, 
hallucinations, perceptual 
illusions, abnormalities of 
thinking, memory or mood, or 
autonomic disturbances 
(psychomotor).  

b.  With regard to the balance 
disorder, the examiner is to provide 
an opinion as to whether 
manifestations of the balance 
disorder include dizziness alone or 
dizziness in addition to staggering.  

c.  With regard to employability, 
the examiner is to provide an 
opinion concerning the impact of the 
appellant's service-connected 
seizure disability (and any related 
balance disability) on his ability 
to work at any occupation for which 
he may be otherwise qualified.  

The claims file must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

6.  Full and complete development should 
be undertaken to ascertain whether the 
veteran's epilepsy is the determining 
factor in his inability to obtain 
employment.  The assent of the claimant 
should first be obtained for permission to 
conduct an economic and social survey.  
The survey should include information as 
to:

(a) Education;
(b) Occupations prior and subsequent 
to service;
(c) Places of employment and reasons 
for termination;
(d) Wages received; and
(e) Number of seizures.

7.  Then, readjudicate the claim on 
appeal, to include consideration of (1) 
Diagnostic Code 8914; (2) consideration of 
whether a separate evaluation is warranted 
for a balance disorder under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2006); and 
(3) unemployability (see note following 
Diagnostic Code 8914).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


